DETAILED ACTION
 	Claims 1-19 are pending. This is in response to the application filed on May 1, 2020 which is a Continuation of 16/165866 and 14/743152 granted under Patent No. 10,678,892 and 10,140,430 respectively, and has a Provincial filed on November 14, 2014.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the system claim recites a communication interface and a processor which are interpreted as software component. There is no definition for the communication interface. Although the processor can be referred as a device, but in a web-based access for content as disclosed by the overall system in Fig. 1 defines the network resources as SharePoint.TM. libraries and the connector(s) as software using some API. In short, the processor can be some software module as device. Examiner suggest to amend as a ”hardware or physical” for communication interface and processor to overcome the rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,140,430. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite similar features that is using a mobile device to access a content based on a policy which bases on user’s credential via a connector node.

Claim 1					Claim 1 of Patent 10,140,430
    receiving, by a connector node, a request for content from a mobile device; and




    in response receiving the request for content, determining, by the connector node, a policy associated with the request for content, wherein the policy is determined based at least in part on a user credential associated with the request for content, and the policy indicates a subset of resources for
which the mobile device is permitted to access if a corresponding access request is communicated by a mobile application for which a secure connection is established between the mobile device and corresponding one or more content repositories or one or more content management systems;
    obtaining, by the connector node, a policy metadata to be provided to the mobile device in connection with providing to the mobile device the content associated with the request for content, wherein the policy metadata is determined based at least in part on
the user credential and the policy, and the policy metadata identifies one or more
permitted actions with respect to the content;
    providing, by the connector node, the content associated with the request for
content, the content being provided to the mobile device; and
   causing the policy metadata to be used in connection with the providing of the
content.
…receiving at a connector node a request from a mobile application running on the mobile device to access content, wherein the request to access the content is communicated from the mobile device to the connector node via a network; and 
in response to the connector node receiving the access request, using a user credential associated with the request to identify at the connector node a policy associated with the request; obtaining, by the connector node, a policy metadata to be provided to the mobile device in connection with providing to the mobile device the content associated with the request, the policy metadata being determined based at least in part on the user credential, wherein the policy metadata is associated with the policy… and wherein the policy metadata identifies one or more permitted actions with respect to the content; 
providing, by the connector node, the content associated with the request received from the mobile application to access the content, the content being provided to the mobile device; and providing, from the connector node to the mobile application running on the mobile device, the policy metadata in connection with the providing of the content; wherein the mobile application comprises application code that is responsive to the policy metadata to perform, with respect to the request to access content, an action indicated by the policy, and wherein the mobile application communicates with the one or more network resources via the connector node


 	Although the claim in the Patent 10,140,430 do not recite “…the policy indicates a subset of resources for which the mobile device is permitted to access if a corresponding access request is communicated by a mobile application for which a secure connection is established between the mobile device and corresponding one or more content repositories or one or more content management systems…”, but one skilled in the art would have understood accessing to a content based on a policy where the content can be a subset of resources in the network comprising more than one servers.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,678,892. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite similar features that is using a mobile device to access a content in a network resources based on a policy which bases on user’s credential via a connector node.

Claim 1					Claim 1 of Patent 10,678,892
    receiving, by a connector node, a request for content from a mobile device; and


    in response receiving the request for content, determining, by the connector node, a policy associated with the request for content, wherein the policy is determined based at least in part on a user credential associated with the request for content, and the policy indicates a subset of resources for
which the mobile device is permitted to access if a corresponding access request is communicated by a mobile application for which a secure connection is established between the mobile device and corresponding one or more content repositories or one or more content management systems;
    obtaining, by the connector node, a policy metadata to be provided to the mobile device in connection with providing to the mobile device the content associated with the request for content, wherein the policy metadata is determined based at least in part on
the user credential and the policy, and the policy metadata identifies one or more
permitted actions with respect to the content;
    providing, by the connector node, the content associated with the request for
content, the content being provided to the mobile device; and
   causing the policy metadata to be used in connection with the providing of the
content.
receiving, by a connector node, a request to access content, the request being communicated from a mobile application running on a mobile device; and 

  in response receiving the request to access content, determining, by the connector node, a policy associated with the request to access content, the policy being determined based at least in part on a user credential associated with the request to access content; obtaining, by the connector node, a policy metadata to be provided to the mobile device in connection with providing to the mobile device the content associated with the request to access content, the policy metadata being determined based at least in part on the user credential and the policy, wherein the policy metadata identifies one or more permitted actions with respect to the content, and the policy comprises a bookmark policy that identifies an initial set of bookmarks configured based at least in part on a user associated with the user credential; providing, by the connector node, the content associated with the request to access the content, the content being provided to the mobile device; and providing, by the connector node to the mobile application running on the mobile device, the policy metadata in connection with the providing of the content, wherein the policy metadata identifies one or more permitted actions with respect to the content.


This is anticipatory rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-13 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akella PG Pub 20130219176 (hereinafter Akella)
 	Regarding claim 1, Akella discloses a method to provide mobile access to content, comprising: 
 	receiving, by a connector node, a request for content from a mobile device;
 (Figs. 1, 3 and par. [0046]-[0049] and [0062] discloses a cloud-hosted service that provides secure access from mobile devices to an aggregated set of on-premise Enterprise Content Management ("ECM") and/or storage systems and cloud storage services. These ECM and cloud storage services can include on-premise SharePoint, Office 365 with SharePoint Online, Dropbox, iCloud, Google Docs and Box.Net. Note that the Cloud service node 180 with Averail Content Exchange Service (ACXS) and its Service/Policy management console is viewed as a Connector Node); and 
 	in response receiving the request for content, determining, by the connector node, a policy associated with the request for content, wherein the policy is determined based at least in part on a user credential associated with the request for content, and the policy indicates a subset of resources for which the mobile device is permitted to access if a corresponding access request is communicated by a mobile application for which a secure connection is established between the mobile device and corresponding one or more content repositories or one or more content management systems (Figs. 22-25A-B and par. [0060]-[0066] and [0258]-[0266] discloses the Averail system having policies with permissions to enforce to users, devices to access documents (e.g. subset of resources) in the cloud. Akella discloses an embodiment where the ACXS send a request back to the Averail application on the mobile device for the SharePoint user id and password. The ACXS stores cookies received during Proxy QA Authentication with SharePoint. These cookies are used in future exchanges between ACXS and Proxy QA so that Proxy QA may authenticate again to SharePoint with the cookies in future transactions. The requested metadata is sent to the client. The client user may now browse metadata and request documents); 
 	obtaining, by the connector node, a policy metadata to be provided to the mobile
device in connection with providing to the mobile device the content associated with the
request for content, wherein the policy metadata is determined based at least in part on
the user credential and the policy, and the policy metadata identifies one or more
permitted actions with respect to the content  (par. [0091] and [0144]-[0145] discloses sites and folders pre-configured on the Averail Mobile application for access based on user's identity, groups, permissions and policies. See also Fig. 8 and par. [0084]-[0087] for the Averail mobile application having the metadata module collects/maintains/tracks data including information of customers, users, groups, roles, document metadata); 
 	providing, by the connector node, the content associated with the request for
content, the content being provided to the mobile device; and causing the policy metadata to be used in connection with the providing of the content (see all cited paragraphs above for the mobile device accessing SharePoint based on policy).  	Regarding to claim 2, Akella discloses wherein the request for content is communicated from a mobile application running on the mobile device, and the mobile application comprises application code that is responsive to the policy metadata to perform, with respect to the request for content, an action indicated by the policy (as presented in claim 1 rejection with Fig. 8 and par. [0084]-[0087] showing the Averail mobile application on the mobile device, the Averail mobile application manages/issues the communication requests between the mobile device client and the ACXS server for any access to a content based on policy permissions). 

 	Regarding claim 4, Akella discloses wherein the connector node is configured to facilitate access by a mobile application running on the mobile device to one or more servers comprising an enterprise or other non-public network (par. [0053] discloses the cloud based ACXS is deployed and operated on public and/or private cloud computing platforms).  	Regarding claim 5, Akella discloses authenticating a user associated with a mobile device based at least in part on one or more credentials (see claim 1 rejection).  	Regarding claim 6, Akella discloses wherein the request to access content includes the user credential (par. [0266] discloses SharePoint credentials prior to the time the user initiates SharePoint access and send such credentials to the ACXS at the time of the event (i.e. user's selection of SharePoint folder on the Averail application) but embodiments are not so limited. This suggests the same access request can include user credentials).
 	Regarding claim 7, Akella discloses wherein the user credential comprises a user name and a password (par. [0266]).   	Regarding claim 8, Akella discloses wherein the policy is identified at least in part by using a user credential to retrieve user attribute information from a directory, and the user credential is obtained by the connector node in connection with the request for content (as presented in claim 1 rejection, the ACXS and its Service/Policy management console is viewed as a Connector Node. Furthermore, par. [0371] discloses folders on the client application for access to the managed content based on user identity, group, permissions and policies, certificates used to setup trust between the client application and the data infrastructure, certificates and credentials used for access to the plurality of storage domains).  	Regarding claim 9, Akella discloses wherein the policy is identified based at least in part on an association between one or more user attributes comprising the user attribute information and the policy (par. [0356] discloses additional policies can include a set of controls applicable to the user associated with the enterprise or the groups of users associated with the enterprise).  	Regarding claim 10, Akella discloses wherein a mobile application running on the mobile device is responsive to the policy metadata to obtain and display to a user of the mobile device a bookmarked content navigation interface that includes one or more bookmarks, each of which may be selected by the user to access a corresponding bookmarked content that reside on a server to which the connector is configured to provide access  (par. [0542] discloses policy rules include offline access rules, the offline access rules specifying whether the document can be tagged for offline access in a disconnected mode of the device and stored locally on the device, wherein the offline access rules are enforced when the user chooses an action to mark the document for offline access on the device).  	Regarding claim 11, Akella discloses wherein the bookmarked content navigation interface provides an ability for a user to customize the interface to an extent permitted by the policy (par. [0239] discloses the SVFM system uses a Secure File Control Protocol (SFCP) between its mobile service (acting as policy enforcement point) and cloud service (acting as policy definition and decision point). SFCP is secure REST based protocol that exposes an interface to GET, DELETE, PUT, POST policy definitions. As presented in claim 10 rejection, bookmarking a document to access offline is possible. Therefore, having the interface to modify policy for bookmarking is possible).  	Regarding claim 12, Akella discloses wherein the policy comprises a restriction on access to a restricted content based on one or more of time of day, day of the week, location, and other mobile device context data, and the mobile application is responsive to the policy metadata to enforce the restriction on access with respect to the restricted content (par. [0127] discloses policy features and policy actions may include location and time-based access restrictions).  	Regarding claim 13, Akella discloses wherein the connector node is configured to perform at the connector node an enforcement action associated with the policy (see claim 1 rejection for Fig. 3 and related paragraphs). 

 	Regarding claim 17, Akella discloses wherein the policy is enforced at least at the connector node that operatively connects the mobile device to the corresponding one or more content repositories or one or more content management systems (see claim 1 rejection for the ACXS as the Connector Node that control access to document on SharePoint across servers).   	Regarding claims 18-19, the claims are system and CRM claims of claim 1. Therefore, they are rejected in view of claim 1 rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Akella in view of Pub 20150095451 (hereinafter Homsany)
 	Regarding to claim 3, Akella does not expressly disclose obtaining, by the connector node, the content associated with the request for content, the obtaining the content comprising determining the content based at least in part on an interest of a user associated with the mobile device or a group of users to which the user belongs, or historical information pertaining to user preferences for the user or the group of users. Homsany discloses a system to provide content to each authorized user based on the user's preferences (par. [0037]). Therefore, it must have been obvious before the effective filing date of the claimed invention to modify Akella with Homsany to further teach the above claimed features. One would have done so to allow easy of content sharing in a group interaction (Homsany, par. [0038]-[0039] and [0045]). 	Allowable Subject Matter
Claims 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Since there is no art teaches bookmarking policy based on credential of a user.

Inquiry communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M TRAN whose telephone number is (571)270-1994. The examiner can normally be reached Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI M TRAN/Primary Examiner, Art Unit 2432